UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1549


CLARK PHILOGENE,

                Plaintiff - Appellant,

          v.

IA2, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:15-cv-00180-TSE-IDD)


Submitted:   September 17, 2015           Decided:   October 2, 2015


Before NIEMEYER and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clark Philogene, Appellant Pro Se.    Joon Hwang, Elizabeth Anne
Lalik, LITTLER MENDELSON PC, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clark     Philogene        appeals       the      district        court’s    order

dismissing with prejudice Philogene’s civil complaint in which

he    asserted    employment       discrimination          claims.        The    district

court found that it lacked subject-matter jurisdiction over the

complaint,       because       Philogene    “failed        to    file     a    charge    of

discrimination as required by 42 U.S.C. § 2000e-5(e)(1) within

the    statutory       period,”    and     failed     to    establish         grounds   for

equitably tolling the applicable 300-day period for filing such

a charge.        See Philogene v. IA2, Inc., No. 1:15-cv-00180-TSE-

IDD, slip op. at 2-3 (E.D. Va. Apr. 24, 2015).

       We have previously observed that the “failure to timely

file an EEOC charge . . . does not deprive the district court of

subject    matter       jurisdiction.”          See      Hentosh    v.    Old    Dominion

Univ., 767 F.3d 413, 417 (4th Cir. 2014).                       But we may affirm on

any ground apparent in the record.                    See United States ex rel.

Drakeford v. Tuomey, 792 F.3d 364, 375 (4th Cir. 2015).                                 And,

after review, we agree that each act of alleged discrimination

set forth in the complaint took place more than 300 days before

Philogene      filed     his    EEOC     charge.         Accordingly,         Philogene’s

claims are time-barred, see Agolli v. Office Depot, Inc., 548 F.

App’x   871,     875    (4th    Cir.   2013),      and     we   affirm    the    district

court’s order on that basis.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

                                            2
in the materials before this court and argument would not aid

the decisional process.

                                                     AFFIRMED




                              3